People v King (2015 NY Slip Op 09353)





People v King


2015 NY Slip Op 09353


Decided on December 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2015

Mazzarelli, J.P., Acosta, Moskowitz, Richter, JJ.


16428 1364N/13

[*1] The People of the State of New York, Respondent,
vRussell King, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa Jackson, J.), rendered December 17, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the third degree, and sentencing him to an aggregate term of 3½ years, with 5 years' postrelease supervision, unanimously affirmed.
Regardless of whether defendant made a valid waiver of his right to appeal, we perceive no basis for reducing defendant's period of postrelease supervision.
Defendant's challenge to the requirement that he register under the Gun Offender Registration Act (Administrative Code of City of NY § 10-601 et seq.) is unreviewable on this appeal because it is not part of his sentence (see People v Smith, 15 NY3d 669 [2010]; People v Rosa, 85 AD3d 587 [2011], lv denied 17 NY3d 861 [2011]). The fact that defendant's sentence and commitment sheet makes a reference to this registration requirement does not incorporate it into the court's sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 17, 2015
CLERK